DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Response to Amendment
                The action is in response to amendments filed on 03/09/2022. Claims 69 and 74 have been amended. Claims 49-56, 65, and 69-77 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49,  65, 70-71, 75-76, and claims dependent thereof, are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 49 and 65, the claim recites the limitation “wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment.” In paragraph [0068] of the Specification, it is noted that the physiological monitoring system can notify via vibration, audible noise, or display. However, it is unclear as to how the alignment feature is configured to cause the device to notify the patient. As such the claim is indefinite. 
Regarding claims 70 and 75, the claim recites “wherein the alignment feature corresponds to a shape and size of the wearable patient monitoring device.” In claims 49 and 65 upon which claims 70 and 75 depend upon, the claim recites “wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment”. It is unclear as to how an alignment feature corresponds to a shape and size of the wearable patient monitoring device is capable of notifying a patient of alignment or misalignment. As such the claim is indefinite. 
Regarding claims 71 and 76, the claim recites “wherein the alignment feature corresponds to an oval shape of the wearable housing.” In claims 49 and 65 upon which claims 71 and 76 depend upon, the claim recites “wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment”. It is unclear as to how an alignment feature corresponds to an oval shape of the wearable housing is capable of notifying a patient of alignment or misalignment. As such the claim is indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 65, 70-71, 75-76, and claims dependent thereof,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 49 and 65, the claim recites the limitation “wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment.” In paragraph [0068] of the Specification, it is noted that the physiological monitoring system can notify via vibration, audible noise, or display. However, neither the claim nor the Specification itself teach the alignment feature being configured to cause the device to notify the patient. As such, the claims fail to meet the 35 USC 112(a) written description requirement.
Regarding claims 70 and 75, the claim recites “wherein the alignment feature corresponds to a shape and size of the wearable patient monitoring device.” In claims 49 and 65 upon which claims 70 and 75 depend upon, the claim recites “wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment”. However, neither the claim nor the Specification itself teach an alignment feature 
Regarding claims 71 and 76, the claim recites “wherein the alignment feature corresponds to an oval shape of the wearable housing.” In claims 49 and 65 upon which claims 71 and 76 depend upon, the claim recites “wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment However, neither the claim nor the Specification itself teach an alignment feature corresponds to an oval shape of the wearable housing is capable of notifying a patient of alignment or misalignment. As such, the claims fail to meet the 35 USC 112(a) written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 49-50 and 69-71 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 20140343371 A1 (hereinafter referred to as “Sowers”) in view of US 20160007925 A1 (hereinafter referred to as “Mirov”).
Regarding claim 49, Sowers, a wearable health monitoring sensor, teaches a wearable patient monitoring device (101; abstract; paragraph [0015]; Figure 1) comprising:
an emitter configured to emit light (102; paragraphs [0015], [0023]; Figure 1); 

a wearable housing (101; paragraphs [0015]-[0021]; Figure 1) configured to engage with a limb of the patient and to support the emitter and the detector, the wearable housing comprising an alignment feature configured to facilitate alignment of a light path of the emitter with an opening between a first bone and a second bone of the limb of the patient (emitter and detector can be orientated such that the light path is between a first and second bone; the device is a band that can be worn to facilitate alignment of the light path be between a first bone and second bone; the device has a clasp which can be used to indicate the device is orientated and aligned in a particular position; paragraphs [0015]-[0021]; Figure 1), but Sowers does not explicitly teach wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment.
Mirov, a wrist worn physiological sensor device (abstract; Figures 1), teaches an alignment feature (paragraphs [0030]-[0038]), wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment (paragraphs [0102]-[0103], [0121]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, to notify a user when a the device is aligned or misaligned, as taught by Mirov, because doing so provides an indicator to a user whether the device is properly orientated and as to whether accurate measurements are being taken.
Regarding claim 50, Sowers, in view of Mirov, teaches wherein the limb is a leg of the patient, wherein the first bone comprises a tibia bone and the second bone comprises a fibula bone (can be attached to a user’s leg and thus can be orientated such that the emitter emits light between a tibia and fibula bone; paragraph [0015]; as shown in Figure 1; as taught by Sowers).
Regarding claim 69, Sowers, in view of Mirov, teaches wherein the alignment feature reduces the likelihood that the wearable housing is attached to the patient in an orientation other than that which orients the light path to be aligned with the opening (notifies user to change orientation of device if there is not proper alignment; paragraphs [0102]-[0103], [0121]; as taught by Mirov).
Regarding claim 70, Sowers teaches wherein the alignment feature corresponds to a shape and size of the wearable housing (paragraphs [0015]-[0021]; as shown in Figure 1; as taught by Sowers). 
Regarding claim 71, Sowers teaches wherein the alignment features corresponds to an oval shape the wearable housing (paragraphs [0015]-[0021]; as shown in Figure 1; as taught by Sowers).

Claim 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Mirov, as applied to claim 49 above, and further in view of US 20200000345 A1 (hereinafter referred to as “Connor”).
Regarding claim 51, Sowers, in view of MIrov, does not explicitly teach further comprising a biasing member that biases the emitter in a direction away from the wearable housing and towards the patient.
However, Connor, a wearable biometric sensor, teaches comprising a biasing member that biases the emitter in a direction away from the wearable housing and towards the patient (paragraphs [0075]-[0076]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of MIrov, to have a biasing member, as taught by Connor, because doing so provides a mechanism to keep the light emitter in close optical communication with the surface of a person’s body (paragraphs [0075]-[0076]; as taught by Connor).
Regarding claim 52, Sowers, in view of Mirov and Connor, teaches wherein the biasing member is a spring (paragraphs [0075]-[0076]; as taught by Connor).

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Mirov, as applied to claim 49 above, and further in view of US 5402777 A (hereinafter referred to as “Warrings”).
Regarding claim 53, Sowers, in view of Mirov, does not explicitly teach wherein the detector comprises a large area photodetector.
However, Warrings, a pulse oximeter system, teaches wherein the detector comprises a large area photodetector (column 8, lines 48-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of Mirov, to use a large area photodetector, as taught by Warrings, because doing so allows the detector to receive light scattered over a large area.

Claims 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Mirov, as applied to claim 49 above, and further in view of US 9730644 B1 (hereinafter referred to as “Wu”).
Regarding claim 54, Sowers, in view of Mirov, teaches wherein the emitter is a first emitter and the light is first light (paragraphs [0015], [0023]; as shown in Figure 1), but does not explicitly teach the patient monitoring device further comprising a second emitter configured to emit second light towards the tissue, wherein the detector is configured to detect the second light after it is reflected, refracted, or both by the tissue and to generate a signal indicative of the sensed second light.
However, Wu, a PPG sensor, teaches a first and second emitter (column 1, lines 40-61; claim 1), the second emitter configured to emit second light towards the tissue, wherein the detector is configured to detect the second light after it is reflected, refracted, or both by the 
Regarding claim 55, Sowers, in view of Mirov and Wu, teaches further comprising a multiplexor configured to select between the first emitter and the second emitter, wherein the selection causes the selected one of the first emitter or the second emitter to turn on (column 1, lines 40-61; claim 1; as taught by Wu).

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Mirov and Wu, as applied to claim 54 above, and further in view of “Pulse Oximetry: Fundamentals and Technology Update” (hereinafter referred to as “Nitzan”).
Regarding claim 56, Sowers, in view of Mirov and Wu, teaches a transmission oximetry light emitter (102; paragraphs [0015], [0023]; Figure 1; as taught by Sowers) and a reflective oximetry light emitter (column 3, lines 16-62; as shown in Figures 2 and 4), but does not explicitly teach wherein the second emitter consumes less energy to emit the second light than the first emitter consumes to emit the first light.
However, Nitzan teaches that reflective oximetry requires less power consumption by an emitter than a transmissive oximetry emitter (page 235, second column, third paragraph). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of Mirov and Wu, to have the reflective oximetry emitter use less energy than the transmissive oximetry emitter, as taught by Nitzan, thus yielding wherein the second emitter consumes less energy to emit the second light than the first emitter consumes to emit the first light. One of ordinary skill in the art would have 

Claim(s) 65, 68, 73, and 73-76 is/are rejected under 35 U.S.C. 103 as being unpatentable by Sowers in view of US 8938279 B1 (hereinafter referred to as “Heaton”) and Mirov.
Regarding claim 65, Sowers teaches a method (paragraphs [0015]-[0021]; as shown in Figure 1) comprising:
providing a wearable patient monitor device that includes an emitter (102; paragraphs [0015], [0023]; Figure 1), a detector (103; paragraphs [0015], [0023]; Figure 1), and an alignment feature (the device is a band that can be worn to facilitate alignment of the light path be between a first bone and second bone; the device has a clasp which can be used to indicate the device is orientated and aligned in a particular position; paragraphs [0015]-[0021]; Figure 1);
receiving a signal from the detector, the signal being responsive to light emitted by the emitter and detected by the detector (paragraphs [0015]-[0021]; as shown in Figure 1);
and determining a physiological parameter based at least in part of the signal (abstract; paragraphs [0015]-[0021]; as shown in Figure 1). 
Further Sowers, teaches a device capable of being orientated such that wherein during attachment of the wearable patient monitoring device to a limb of a patient the alignment feature facilitates alignment of a light path of the emitter with an opening between a first bone and a second bone of the limb of the patient; the received signal being responsive to light emitted by the emitter and detected by the detector after the light passes through the opening between the first bone and the second bone (emitter and detector can be orientated such that the light path is between a first and second bone; the device is a band that can be worn to facilitate alignment of the light path be between a first bone and second bone; the device has a clasp which can be used to indicate the device is orientated and aligned in a particular position; paragraphs [0015]-
However, Heaton, a multidepth tissue oximeter, teaches avoiding bones when measuring for oximetry data (column 19, lines 66-67, column 20, lines 1-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, to have the device orientated so as to not transmit light off of a user’s bone, as suggested by Heaton, because doing so avoids incorrect measurement as light will not be reflected away of a user’s bone (column 19, lines 66-67, column 20, lines 1-16; as taught by Heaton).
Additionally Mirov, a wrist worn physiological sensor device (abstract; Figures 1), teaches an alignment feature (paragraphs [0030]-[0038]), wherein the alignment feature is further configured to cause the device to notify a patient of the facilitation of alignment or misalignment (paragraphs [0102]-[0103], [0121]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, to notify a user when a the device is aligned or misaligned, as taught by Mirov, because doing so provides an indicator to a user whether the device is properly orientated and as to whether accurate measurements are being taken.
Regarding claim 68, Sowers, in view of Heaton and Mirov, teaches wherein the limb includes a forearm of the patient, wherein the first bone is a radial bone of the forearm and wherein the second bone is an ulna bone of the forearm (paragraphs [0015]-[0021]; as shown in Figure 1). 
Regarding claim 73, Sowers, in view of Heaton and Mirov, teaches wherein the limb is a leg of the patient, wherein the first bone is a tibia bone of the leg, and wherein the second bone is a fibula bone of the leg (can be orientated to be attached to a user’s leg such that the light is emitted between a user’s tibia and fibula bone; paragraphs [0015]-[0021]; as shown in Figure 1). 
Regarding claim 74, Sowers, in view of Mirov, teaches wherein the alignment feature reduces the likelihood that the wearable housing is attached to the patient in an orientation other than that which orients the light path to be aligned with the opening (notifies user to change orientation of device if there is not proper alignment; paragraphs [0102]-[0103], [0121]; as taught by Mirov).
Regarding claim 75, Sowers, in view of Heaton and Mirov, teaches wherein the alignment feature corresponds to a shape and size of the wearable housing (paragraphs [0015]-[0021]; as shown in Figure 1; as taught by Sowers). 
Regarding claim 76, Sowers, in view of Heaton and Mirov, teaches wherein the alignment features corresponds to an oval shape the wearable housing (paragraphs [0015]-[0021]; as shown in Figure 1; as taught by Sowers).

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Mirov, as applied to claim 49 above, and further in view of US 20190046048 A1 (hereinafter referred to as “Kitagawa”)
Regarding claim 72, Sowers, in view of MIrov, teaches wherein the limb includes a forearm of the patient (paragraphs [0015]-[0021]; as shown in Figure 1; as taught by Sowers), and further teaches a clasp structure on the device; but does not explicitly teach wherein the alignment feature comprises a hinge configured to be positioned on a side of the forearm and adjacent to either a radial bone or an ulna bone.
However, Kitagawa, a wrist worn biometric information measurement device, teaches the alignment feature comprises a hinge configured to be positioned on a side of the forearm and adjacent to either a radial bone or an ulna bone (paragraph [0035]-[0038]; Figure 1; as taught by Kitagawa). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of Mirov, .

Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowers, in view of Heaton and Mirov, as applied to claim 65 above, and further in view of US 20190046048 A1 (hereinafter referred to as “Kitagawa”)
Regarding claim 77, Sowers, in view of Heaton and Mirov teaches wherein the limb includes a forearm of the patient (paragraphs [0015]-[0021]; as shown in Figure 1; as taught by Sowers), and further teaches a clasp structure on the device; but does not explicitly teach wherein the alignment feature comprises a hinge configured to be positioned on a side of the forearm and adjacent to either a radial bone or an ulna bone.
However, Kitagawa, a wrist worn biometric information measurement device, teaches the alignment feature comprises a hinge configured to be positioned on a side of the forearm and adjacent to either a radial bone or an ulna bone (paragraph [0035]-[0038]; Figure 1; as taught by Kitagawa). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sowers, in view of Heaton and Mirov, to use a hinge mechanism, as taught by Kitagawa, because doing so keeps the device in a fixed position.

Response to Arguments
Applicant’s arguments, filed 03/09/2022, with respect to 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejections have been withdrawn. 

Applicant’s arguments, filed 03/09/2022with respect to the rejection(s) of claim(s) 49 and 65 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Sowers, in view of Mirov, and Sowers, in view of Heaton and Mirov.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN PORTER/Primary Examiner, Art Unit 3792